DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, and 11-13 are objected to because of the following informalities:  Regarding claims 3 and 4, since independent claim 1 introduces “a plurality of transversely spaced upper belts”, then “a plurality of the upper belts” of claims 3 and 4, which refer to the same part, should be amended to be consistent with the language of claim 1.  Since claim 2 is canceled, claim 11 should depend from independent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 21, 22, 24, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards US 5,123,639 (hereinafter “Edwards”).
Regarding claim 1, Edwards discloses a layboy configured to transport sheets in a longitudinal direction from an upstream end to a downstream end, the layboy comprising: 
an upper belt section (80, shown in FIG. 3) comprising a plurality of transversely spaced upper belts (80, 82, 84) extending in the longitudinal direction from the upstream end to the downstream end, the at least one upper belt having a bottom defining an upper boundary of a transport path through the layboy; and 
at least one lower sheet support (lower belt 8, shown in FIG. 3) defining a lower boundary of the transport path; 
wherein: the bottom of the at least one of the upper belts includes a first portion extending from the upstream end (60) to a first upper diversion guide (110), a second portion extending from the downstream end (70) to a second upper diversion guide (112), a diverted portion (area of bottom portion of belt 80 from 110 to 112) between the first upper diversion guide and the second upper diversion guide at which the bottom of the at least one upper belt extends from the first upper diversion guide to a third upper diversion guide (36, notice 80 goes towards 36) offset from the transport path and from the third upper diversion guide to the second upper diversion guide such that the diverted portion of the at least one upper belt is spaced from the transport path.
Regarding claim 3, wherein the diverted portions in the plurality of the upper belts are aligned when viewed in a direction transverse to the longitudinal direction (notice 36, 38, and 40 are aligned in FIG. 2).
Regarding claim 21, wherein the at least one lower sheet support comprises a plurality of transversely spaced lower belts (86, 88) extending in the longitudinal direction from the upstream end to the downstream end, each of the lower belts having a top defining the lower boundary of the transport path.
Regarding claim 22, wherein the top of at least one of the lower belts includes a first portion extending from the upstream end (66) to a first lower diversion guide (116), a second portion extending from the downstream end (76) to a second lower diversion guide (120), a diverted portion (area of belt from 116 to 118 and to 120) between the first lower diversion guide (116) and the second lower diversion guide (120) at which the top of the at least one of the lower belts extends from the first lower diversion guide (116) to a third lower diversion guide (118) offset from the transport path and from the third lower diversion guide to the second lower diversion guide (120) such that the diverted portion of the belt is spaced from the transport path.
Regarding claim 24, wherein the diverted portion of the at least one of the upper belts is not located directly above the diverted portion of the at least one of the lower belts.
Regarding claim 28, Edwards discloses a layboy configured to transport sheets in a longitudinal direction from an upstream end to a downstream end, the layboy comprising: 
an upper belt section (80, shown in FIG. 3) comprising at least one upper belt extending in the longitudinal direction from the upstream end to the downstream end, the at least one upper belt having a bottom defining an upper boundary of a transport path through the layboy; and 
at least one lower sheet support (lower belt 8, shown in FIG. 3) defining a lower boundary of the transport path; 
wherein: the bottom of the at least one upper belt includes a first portion extending from the upstream end (60) to a first upper diversion guide (110), a second portion extending from the downstream end (70) to a second upper diversion guide (112), a diverted portion (area of bottom portion of belt 80 from 110 to 112) between the first upper diversion guide and the second upper diversion guide at which the bottom of the at least one upper belt extends from the first upper diversion guide to a third upper diversion guide (36, notice 80 goes towards 36) offset from the transport path and from the third upper diversion guide to the second upper diversion guide such that the diverted portion of the at least one upper belt is spaced from the transport path.
Regarding claim 29, wherein the at least one lower sheet support comprises a plurality of transversely spaced lower belts (86, 88) extending in the longitudinal direction from the upstream end to the downstream end, each of the lower belts having a top defining the lower boundary of the transport path.
Allowable Subject Matter
Claims 4, 11-13, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-27 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653